Case 3:18-cv-01160-BAS-MSB Document 19 Filed 11/13/18 PageID.560 Page 1 of 5




  1 LIONEL Z. GLANCY (#134180)
    ROBERT V. PRONGAY (#270796)
  2
    CASEY E. SADLER (#274241)
  3 LESLEY F. PORTNOY (#304851)
    CHARLES H. LINEHAN (#307439)
  4
    GLANCY PRONGAY & MURRAY LLP
  5 1925 Century Park East, Suite 2100
    Los Angeles, California 90067
  6
    Telephone: (310) 201-9150
  7 Facsimile: (310) 201-9160
    Email:     info@glancylaw.com
  8
  9 Lead Counsel for Plaintiffs
 10
      [Additional Counsel On Signature Page]
 11
                         UNITED STATES DISTRICT COURT
 12                    SOUTHERN DISTRICT OF CALIFORNIA
 13
    IN RE MABVAX THERAPEUTICS                  Case No.: 3:18-cv-01160-BAS-NLS
 14 SECURITIES LITIGATION,
 15                                            NOTICE OF VOLUNTARY
                                               DISMISSAL PURSUANT TO FED.
 16                                            R. CIV. P. 41(a)(1)(A)(i)
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      447746.1                 NOTICE OF VOLUNTARY DISMISSAL
Case 3:18-cv-01160-BAS-MSB Document 19 Filed 11/13/18 PageID.561 Page 2 of 5




  1              NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a)(1)(A)(i) of the
  2 Federal Rules of Civil Procedure, Lead Plaintiffs John Lemak, Sandor Capital Master
  3 Fund, and JSL Kids Partners, and additional plaintiffs Jerry Vinson and Liam Hardy
  4 (collectively “Plaintiffs”) hereby voluntarily dismiss this action, without prejudice,
  5 against Defendants MabVax Therapeutics Holdings, Inc., J. David Hansen, Gregory P.
  6 Hanson, Barry C. Honig, Michael Brauser, Mark Groussman, John Stetson, John R.
  7 O’Rourke III, OPKO Health, Inc., Melechdavid, Inc., HS Contrarian Investments, LLC,
  8 ATG Capital LLC, Grander Holdings, Inc., Southern Biotech, Inc., GRQ Consultants,
  9 Inc., and Frost Gamma Investments Trust (“Defendants”). As grounds therefore,
 10 Plaintiffs state that: (1) Defendants have not filed an answer or a motion for summary
 11 judgment; and (2) this dismissal will not bind or prejudice any party or member of the
 12 putative class.
 13
 14 Dated: November 13, 2018                GLANCY PRONGAY & MURRAY LLP
 15
                                            By: s/ Robert V. Prongay
 16
                                            Lionel Z. Glancy
 17                                         Robert V. Prongay
                                            Casey E. Sadler
 18
                                            Lesley F. Portnoy
 19                                         Charles H. Linehan
                                            1925 Century Park East, Suite 2100
 20
                                            Los Angeles, CA 90067
 21                                         Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160
 22
                                            Email: info@glancylaw.com
 23
 24                                         Lead Counsel for Plaintiffs

 25
 26
 27
 28
      447746.1
                                  NOTICE OF VOLUNTARY DISMISSAL
                                                1
Case 3:18-cv-01160-BAS-MSB Document 19 Filed 11/13/18 PageID.562 Page 3 of 5




  1                                    HOLZER & HOLZER LLC
                                       Corey D. Holzer
  2
                                       1200 Ashwood Parkway, Suite 410
  3                                    Atlanta, Georgia 30338
                                       Telephone: (770) 392-0090
  4
                                       Facsimile: (770) 392-0029
  5                                    Email: cholzer@holzerlaw.com
  6
                                             -and-
  7
                                       LAW OFFICES OF HOWARD G. SMITH
  8
                                       Howard G. Smith
  9                                    3070 Bristol Pike, Suite 112
 10                                    Bensalem, PA 19020
                                       Telephone: (215) 638-4847
 11                                    Facsimile: (215) 638-4867
 12
                                       Additional Counsel
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      447746.1
                             NOTICE OF VOLUNTARY DISMISSAL
                                           2
Case 3:18-cv-01160-BAS-MSB Document 19 Filed 11/13/18 PageID.563 Page 4 of 5




  1               PROOF OF SERVICE BY ELECTRONIC POSTING
  2        I, the undersigned say:
  3        I am not a party to the above case, and am over eighteen years old. On
  4 November 13, 2018, I served true and correct copies of the foregoing document, by

  5 posting the document electronically to the ECF website of the United States District

  6 Court for the Southern District of California, for receipt electronically by the parties

  7 listed on the Court’s Service List.

  8        I affirm under penalty of perjury under the laws of the United States of America
  9 that the foregoing is true and correct. Executed on November 13, 2018, at Los Angeles,

 10 California.

 11

 12                                                s/ Robert V. Prongay
 13
                                                   Robert V. Prongay

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
CM/ECF - casd-                                                          https://ecf.casd.uscourts.gov/cgi-bin/MailList.pl?366130131914046-L_1_0-1
                 Case 3:18-cv-01160-BAS-MSB Document 19 Filed 11/13/18 PageID.564 Page 5 of 5




         Electronic Mail Notice List

         The following are those who are currently on the list to receive e-mail notices for this case.

               Jennifer Pafiti
               jpafiti@pomlaw.com,ahood@pomlaw.com,kmsaletto@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

               Lesley F. Portnoy
               lportnoy@glancylaw.com,lesley-portnoy-3007@ecf.pacerpro.com

               Robert Vincent Prongay
               rprongay@glancylaw.com,info@glancylaw.com,robert-prongay-0232@ecf.pacerpro.com,bmurray@glancylaw.com

               Laurence M. Rosen
               lrosen@rosenlegal.com,pkim@rosenlegal.com

               Casey Edwards Sadler
               csadler@glancylaw.com,info@glancylaw.com,casey-sadler-7351@ecf.pacerpro.com

         Manual Notice List

         The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require
         manual noticing). You may wish to use your mouse to select and copy this list into your word processing program in order to
         create notices or labels for these recipients.
          (No manual recipients)




1 of 2                                                                                                                      11/13/2018, 3:40 PM
